Citation Nr: 0804654	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-38 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Navy 
from October 1962 to February 1966.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Reno, Nevada.

In September 2006, the veteran testified at a personal 
hearing before a Decision Review Officer (DRO).  A copy of 
the transcript is of record.

In November 2007, the veteran testified at a video hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  At this hearing, the veteran agreed 
to waive her right to an in-person hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not engage in combat with the enemy.

3.  The evidence does not show that the veteran's PTSD 
diagnosis was based on the verified occurrence of any alleged 
in-service stressor.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).  

When a claimed stressor is not combat related, its occurrence 
must be corroborated by credible supporting evidence.  See 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  When a claim 
for PTSD is based on a noncombat stressor, "the noncombat 
veteran's testimony alone is insufficient proof of a 
stressor."  Moreau v. Brown, 10 Vet. App. 389, 396 (1996).  
"Corroboration" does not mean "corroboration of every 
detail including the appellant's personal participation in 
the [activity]."  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).

Specifically, for PTSD claims that are based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred."  38 C.F.R. § 3.304(f)(3) 
(2007).

In general, to establish service connection for PTSD there 
must be: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





Analysis

The veteran seeks service connection for PTSD.  In general, 
the veteran maintains that her PTSD is related to being raped 
in the military on three separate occasions.

As previously noted, to establish service connection for PTSD 
there must be: (1) medical evidence diagnosing PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).

A current PTSD diagnosis is of record.  VA records dated in 
January 2001 indicate that the veteran has a diagnosis of 
PTSD.  Additionally, the record contains a VA medical records 
dated in October 2004, wherein a diagnosis of PTSD was made 
and attributed to "military sexual trauma: several rapes."  
VA treatment reports dated up to 2005 show treatment for 
PTSD, too.

In light of the aforementioned, the ultimate disposition in 
the case rests upon the presence of credible supporting 
evidence demonstrating that the claimed in-service stressors 
occurred.  When a claimed stressor is not combat related, its 
occurrence must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  
When a claim for PTSD is based on a noncombat stressor, "the 
noncombat veteran's testimony alone is insufficient proof of 
a stressor."  Moreau v. Brown, 10 Vet. App. 389, 396 (1996).  
In this case, the veteran has not contended that her PTSD is 
combat-related, and the evidence does not indicate such.  The 
veteran's service medical and personnel records are negative 
in this regard.  As such, to establish entitlement to service 
connection, there must be independent evidence to corroborate 
the veteran's statements as to the occurrence of the claimed 
stressors.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).

The veteran has discussed, in detail, her alleged multiple 
sexual assaults.  See March 2006 PTSD questionnaire.  
Specifically, the veteran states that she was date-raped on 
multiple occasions shortly after being assigned to Great 
Lakes Naval Station in February 1963.  The veteran stated 
that she and a female friend, C.D., went to a bar.  Men at 
this bar offered C.D. and the veteran drinks and then a ride 
back to the naval base.  However, instead of driving C.D. and 
the veteran directly to the base, the men drove to the shore 
of Lake Michigan and asked for sexual intercourse in exchange 
for the ride back to the base and the drinks.  The veteran 
indicated that after this trip, C.D. assured her this would 
not happen again.  However, the veteran went out with C.D. 
again -- apparently on multiple occasions -- only to have the 
same series of events occur again.  The veteran reports that 
later, C.D. invited her to go out on a schooner with two male 
individuals.  According to the veteran, unbeknownst to her, 
C.D. had agreed with the two males that they could have 
sexual intercourse with both C.D. and the veteran in exchange 
for the boat trip.  These males each had intercourse with the 
veteran, and apparently with C.D. as well.  

The veteran then indicates that, in March or April of 1963, 
an individual, R.M., raped her on a couch in a women's 
bathroom on the base.  The veteran indicated that she 
attempted to report it to her duty chief, but the duty chief 
refused, essentially indicating that this was something that 
the veteran should expect, that others would read it in the 
log and laugh, and that R.M. would learn about it and "get 
even."  The veteran noted that R.M. was her supervisor from 
March to June 1963.  The veteran stated that the next 
incident occurred between September and November 1963, under 
similar circumstances.  R.M. then informed the veteran that 
if she did not comply with any future requests that he made, 
the veteran "would be very sorry."  The veteran indicates 
that she attempted to inform her supervisor, but that he 
would not record it.  The veteran stated that R.M. raped her 
again, in a women's bathroom in the supply department, during 
May 1964.  

The competent and credible evidence does not verify the 
occurrence of any of the veteran's alleged in-service 
stressors.  The service medical reports indicate that the 
veteran reported nervousness due to pre-menstrual tension on 
her entry examination dated October 1962.  The veteran 
believed she was in good health otherwise, and the entry 
examination report also indicates that the veteran was 
normal, psychiatrically.  Thereafter, the service medical 
reports contain clinical entries dated in 1963 and 1965, 
wherein pregnancy tests and tests for sexually transmitted 
diseases were requested.  Nonetheless, the service medical 
records show no treatment for injuries or complaints 
attributable to any sexual assaults.  To the contrary, a 
clinical entry dated in 1963 indicates that the veteran was 
sexually active without planning for marriage.  The service 
medical records also show that the veteran was normal 
psychiatrically on a separation examination dated in February 
1966.  

The Board acknowledges that the veteran asserts that her 
performance evaluations declined and her behavior changed 
following the claimed in-service sexual assaults.  The Board 
notes, however, that a review of the veteran's performance 
evaluation reports does not support her assertions.  In May 
1963, after the time of the first alleged rape by R.M., the 
veteran received performance evaluation marks of 2.8 and 3.0 
in some areas.  In November 1963 and May 1964, she received 
marks between 3.2 and 3.8 on the performance evaluation 
reports.  Although she received a 2.6 for military behavior 
in November 1964, the report noted that the veteran was 
"arrogant and was found to forget the basic elements of 
military courtesy."  Otherwise, the veteran received marks 
of 3.0 or above in November 1964.  The veteran married R.M. 
in December 1964.  The reports then show that the veteran's 
performance further improved in 1965.  The evaluation 
indicated that her military behavior "conforms to navy 
standards."  The veteran also received a letter of 
appreciation regarding her performance as a volunteer 
waitress.  

Given the foregoing, the veteran's performance evaluation 
reports do not constitute credible supporting evidence of her 
alleged in-service stressors.  Although the November 1963 and 
May 1964 evaluations generally correspond to the dates 
indicted by the veteran as to when the sexual assaults 
occurred, there is no corresponding decline in the veteran's 
performance.  She received marks ranging from 3.2 through 3.8 
in 1963 and 1964.  Further, as previously noted, although her 
performance declined in November 1964, it improved soon 
thereafter.  

At her hearing in November 2007 the veteran also stated that 
she requested and received a transfer elsewhere on the base 
as a result of R.M.'s behavior.  The transfer that the 
veteran requested and received due to R.M's behavior is not 
documented in the veteran's personnel file.  In any event, 
the record shows that the veteran married R.M. in December 
1964, and remained married to him for approximately ten years 
thereafter.  

The veteran has also submitted lay statements and testimony 
in support of her claim.  In an April 2006 statement, D.F., 
the veteran's sister, states that after completing boot camp, 
the veteran was proud and self-confident.  However, as the 
veteran's career in the military continued, and after the 
veteran left the military, the sister states that the veteran 
became cowed.  D.F. states that she noticed some behavioral 
changes in the veteran after leaving boot camp but prior to 
her marriage to R.M.  At the time however, D.F. attributed 
those behavioral changes to pre-wedding nervousness.  D.F. 
also indicates that R.M. was abusive, both towards her, 
towards the veteran, and towards the couple's children, both 
during service and after the veteran's service.  

While D.F.'s statements do indicate that R.M. may have been 
an abusive husband and father, they do not corroborate the 
veteran's allegations of being sexually assaulted while in 
the military.  The veteran's sister does not indicate that 
the veteran ever discussed any sexual assault with her while 
the veteran was in the service.  Therefore, the sister's 
statement does not constitute corroborating evidence 
sufficient under 38 C.F.R. § 3.304(f). 

The Board additionally notes the testimony of the veteran's 
current husband at the September 2006 RO hearing.  He 
indicated that the veteran is sometimes so out of control 
that he has found it necessary to contact the police.  Again, 
this statement does not verify the occurrence of any alleged 
in-service sexual assault. 

Also of record is an e-mail from N.M. regarding the sexual 
harassment that she (N.M.) experienced in service.  This e-
mail does not corroborate the veteran's claim, however.  The 
experiences of N.M. cannot verify the occurrence of the 
veteran's alleged in-service stressors, which allegedly 
occurred many years earlier.  Similarly, the University of 
Iowa study provided by the veteran does not corroborate her 
stressors, either.  In this regard, the Board notes that the 
generic information does not specifically address the 
veteran's claim.  Thus, it is of little or no probative 
value.

This Board empathizes with the veteran's plight.  The Board 
is bound in its decisions, however, by the regulations of the 
Department, instructions of the Secretary and precedent 
opinions of the General Counsel of the VA.  
38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  While the 
Board is aware of her appellate contentions, the Board cannot 
grant the veteran's claim based on the evidence of record, 
because as a whole, the preponderance of the evidence is 
unfavorable.  Although the veteran has a diagnosis of PTSD, 
the occurrence of the alleged in-service sexual assaults have 
not been verified.

For this reason, the service connection claim for PTSD, 
secondary to personal assault, is denied.  The Board has 
considered the benefit of the doubt doctrine; however, as the 
evidence is not equally-balanced, in this regard, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
her possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in November 2005, prior to the initial 
adjudication of the claim.  The VCAA letter notified the 
veteran that VA would try to assist her in obtaining medical 
records, employment records, or records from federal 
agencies.  The letter informed the veteran that the veteran 
should send any evidence in her possession that would support 
her claim to the RO.  The Board finds that VA has satisfied 
the four elements of Pelegrini, supra.

To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  The veteran was sent a letter 
compliant with Dingess in March 2006 and the veteran's claims 
were subsequently readjudicated in a statement of the case.  
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The veteran 
has not been prejudiced.  The record establishes that the 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of her claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records, VA treatment records, records regarding 
treatment obtained at a private facility, apparently 
performed on behalf of VA, as well as the veteran's private 
medical records.  

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Merely filing a claim for benefits and showing a current 
illness does not trigger these duties.  VA's duty to provide 
a medical examination is not triggered unless the record 
contains competent evidence that the claimed disability began 
during service or within an applicable presumptive period, 
and evidence of an association between the claimed disability 
and that event, illness or injury in service.  38 U.S.C.A. § 
5103A;  McLendon v. Nicholson, 20 Vet. App. 79, 80 (2006).  
However, the Board also notes that § 5103A only requires a VA 
examination when the record "does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim."  As the record in this case does contain sufficient 
medical evidence, the Board finds that a VA examination is 
not required for the veteran's claimed PTSD.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006)


ORDER

Entitlement to service connection for PTSD, secondary to 
personal assault, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


